DETAILED ACTION

The Information Disclosure Statement(s) filed 12/09/2019 and 03/31/2020 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The figures fail to depict an electrical power system comprising an electric motor controller grounded to the aircraft as claimed in claim 8.
The figures fail to depict an electrical power system of claim 1 comprising an ungrounded electric motor controller as claimed in claim 9.
The figures fail to depict an electrical power system, wherein the electric motor and the heat engine are arranged in an in line drive configuration as claimed in claim 22. 
The figures fail to depict an electric motor utilizing a three level inverter topology as claimed in claim 23. 
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections

Claims 9 and 19 are objected to because of the following informalities: 
Claim 9 recites an electrical power system wherein the “electric motor controller” is ungrounded. Examiner is unsure if this is what applicant is seeking to claim as the claim is not supported by the specification which discloses that the “electric motor controller” is grounded (found on Page 4, line 5), and the “battery assembly” is ungrounded with respect to the aircraft (found on Page 3, lines 12 and 13).  
Claim 19 recites the acronyms “ECU” and “PLA”, neither of which are defined in the claim or the independent claim upon which claim 19 is dependent. Please replace with “Engine Control Unit (ECU)” and “Power Level Angle (PLA)”. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “under other conditions” in claim 6 is a relative term which renders the claim indefinite. The term “other conditions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “another manner” in claim 6 is also relative term which would render the claim indefinite. However, the specification provides a standard for ascertaining the different manners in which the contactor may be controlled, and one of ordinary skill in the art would be reasonably apprised of the scope of the invention. 
Regarding claim 10, the term “could include” renders the claim indefinite because it fails to positively set forth the metes and bounds of the invention. The term “could include” makes it unclear if the limitations set forth for the electric motor controller has an architecture comprising digital circuitry containing any of, none of, or some of the items listed in the claim.
Examiner’s note: use of the phrase “comprising at least one of” sets forth a positive limitation for the claim, and ensures that the electric motor controller has an architecture circuity comprising at least one limitation of those listed. 

Claim limitation “means for disconnecting the electric motor from the shaft” found in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure simply refers the “means for disconnecting the electric motor from the shaft” as “a device” on line 5 of page 10 of the disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 14 which is dependent on claim 13 is similarly rejected.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
.

Claim 17 recites the limitation "the battery management system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 13-14, 17, 20- 22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Alber (US 20170327219 A1).
Regarding claim 1, Alber teaches an electrical power system for an aircraft having a hybrid-electric propulsion system (Abstract), comprising: a) a battery assembly for storing energy (¶[0012- 0014 discuss embodiments wherein a battery is disposed within different locations of the aircraft, ¶ [0040] 
Regarding claim 2, Alber teaches the invention discussed in claim 1, wherein the battery assembly is rechargeable (as noted in the response to claim 1, the second embodiment found in ¶ [0040] teaches the batteries may be used as a storage source for electricity, in addition to an energy source for which to drive the motors). 
Regarding claim 4, Alber teaches the invention discussed in claim 1, further comprising a battery management system for controlling and monitoring the battery assembly (The power system taught in ¶ [0040] comprises a plurality of controllers used to generate, store, and distribute energy to the batteries. In addition to distributing energy from the batteries to be used to drive the motors). 
Regarding claim 7, Alber teaches the invention discussed in claim 1, wherein the electric motor controller is operatively associated with an engine control unit of the aircraft to provide redundant control of the delivery of power to the electric motor (¶ [0035-0039] discusses an embodiment wherein the flight control system can independently or in combination power the first and second power systems wherein 
Regarding claim 13, Alber teaches the invention discussed in claim 1, further comprising means for disconnecting the electric motor from the shaft. (¶[0037] indicates that a clutch is used to mechanically connect/disconnect the motor and engine from the drive system to the rotors when power is not required from one or both of the power systems.)
Regarding claim 14, Alber teaches the invention discussed in claim 13, wherein the electric motor controller is operatively associated with the means for disconnecting the electric motor from the shaft (Examiner believes the responses to claims 1, 7, and 13 address these limitations). 
Regarding claim 17, Alber teaches the invention discussed in claim 1, wherein the electric motor controller is configured to communicate with the battery management system. (The power system taught in ¶ [0040] comprises a plurality of controllers used to generate, store, and distribute energy to the batteries. In addition to distributing energy from the batteries to be used to drive the motors).
Regarding claim 20, Alber teaches the invention discussed in claim 1, wherein the electric motor is operatively associated with a heat engine in a hybrid-electric propulsion system. (The abstract notes that the aircraft comprises a hybrid power system to drive the rotors. ¶ [0035-0039] discusses an embodiment wherein the flight control system can independently or in combination power the first and second power systems wherein the first power system contains a hydrogen-oxygen fuel cell to create electricity, and the second power system contains an engine. ¶ [0036] indicates that the second power system includes a fuel-burning engine. ¶ [0037] specifically notes that the control system can transfer power between the first and second power systems, and, using redundant controllers, drives a digital control system on the engine, and a controller that drives the motor. ¶ [0041] distinctly notes that the hybrid power system can include the engine, fuel cell, solar cells, and batteries working in unison to achieve improved endurance performance).

Regarding claim 22, Alber teaches the invention discussed in claim 20, wherein the electric motor and the heat engine are arranged in an in line drive configuration (as depicted in Figure 4, engine 76 is in line with motor 96).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alber (US 20170327219 A1) in view of Lauder et al. (US 20170210480 A1).
Regarding claim 3, Alber teaches the invention discussed in claim 1. Alber fails to explicitly teach the power distributed in the power system using High Voltage Direct Current (HVDC). However, Alber notes that his power system may comprise controllers, hydrogen fuel cells, generators, engines, solar panels, and batteries (as noted in the responses to the previous claims). Lauder teaches a rotor system driven using a power bus (Figure 2, element 30) comprising generators and power storage device (Figure 2, elements 34, 38, and 40) wherein the power bus may be AC, DC, or HVDC (as taught in ¶  

Claims 5-6, 8-9, and 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Alber (US 20170327219 A1) in view of Electric Motor Drive Installation and Troubleshooting PDF (100910_ATP.pdf) hereinafter “EMD”.
Regarding claim 5, Alber teaches the invention discussed in claim 4, but fails to teach a contactor coil for disconnecting the battery assembly from the electric motor controller. However, the use of contactor coils for disconnecting power sources from electric motor controllers are well known in the art. EMD, Chapter 9, page 258 indicates bypass contactors work in conjunction with input contactors, output contactors, and relays such that when an electric motor drive (which is defined as a controller that powers a motor in the last paragraph of page 248) fails, a bypass contactor can allow a critical load to power the motor that is normally controlled by the electric motor drive. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Alber’s battery management system by incorporating bypass contactor to disconnect and bypass the controller in order to provide power to a motor in the event that the controller fails (as taught by EMD, Chapter 9, page 258). 
Regarding claim 6, Alber as modified by EMD teaches the invention discussed in claim 5, in addition to the battery management system controls the contactor during a condition of a battery system failure. (As noted in the response to claim 5, the battery management system would be capable of disconnecting from the controller). 

Regarding claim 9, Alber as modified by EMD teaches the invention discussed in claim 1, in addition to teaching the electric motor controller ungrounded. EMD, Chapter 9, page 238 indicates electric motor drives (which is defined as a controller that powers a motor in the last paragraph of page 248) are intended to be powered from grounded systems. However, EMD notes that ungrounded systems are permitted in limited circumstances.

Claims 10, 15-16, and 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Alber (US 20170327219 A1) in view of Armstrong et al. (US 20190009920 A1).
Regarding claim 10, Alber teaches the invention discussed in claim 1. Alber fails to explicitly teach the electric motor controller comprising an architecture with digital circuitry comprising at least one of programmable electronic components, field-programmable gate array (FPGA), and/or a digital signal processor (DSP). However, Alber notes that his power system may comprise controllers, hydrogen fuel cells, generators, engines, solar panels, and batteries (as noted in the responses to the previous claims). Armstrong teaches a controller that regulates the power from generators to a propulsion unit (Figure 1) wherein the controller may include one or more DSPs, FPGAs, or application specific integrated circuits (ASICs) (¶ [0040-0041]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Alber’s power system controller with that of Armstrong’s in order to 
Regarding claim 15, Alber as modified by Armstrong teaches the invention discussed in claim 1, wherein the electric motor controller is configured to control current and frequency to the electric motor to control torque output to the shaft (¶ [0047] of Armstrong teaches that the controller is capable of adjusting the frequency of electrical current to one or more propulsors using volts per hertz control, torque control, and other control mechanisms).
Regarding claim 16, Alber as modified by Armstrong teaches the invention discussed in claim 1, wherein the electric motor controller is configured to provide electric power system protections. (¶ [0060-0062] of Armstrong teaches that the controller is capable of selectively isolating or coupling the components depicted in Figure 3. Further, Armstrong notes that these components may provide redundancies in the event of generator failure, bus failure, or failure in the power regulation circuits.) 
Regarding claim 18, Alber as modified by Armstrong teaches the invention discussed in claim 1. Alber as modified by Armstrong doesn’t explicitly teach an electric motor controller configured to provide information to the pilot and flight engineer relating to system and performance health. However, Alber as modified by Armstrong teaches a controller operatively connected to a flight computer (¶ [0034] of Armstrong) wherein the controller monitors and regulates frequencies, currencies, and fail safes pertaining to the circuitry and power regulation (as noted in the responses to claims 15 and 16) wherein the controller includes any necessary hardware for storing and executing software and firmware (¶ [0040] of Armstrong). As such, Alber as modified by Armstrong is capable of performing all of the physical limitations set forth in claim 18, and comprises the computational necessities to be configured as such. 
Regarding claim 19, Alber as modified by Armstrong teaches the invention discussed in claim 1. Alber as modified by Armstrong doesn’t explicitly teach a controller configured to perform backup torque command calculations in case of Engine Control Unit (ECU) failure based on Power Level Angle (PLA) input. However, Alber as modified by Armstrong teaches a controller that controls frequency and current .  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Alber (US 20170327219 A1) in view of Power Electronics (Power Electronics Europe, Issue 7, Oct/Nov 2014, Pages 29-31).
Regarding claim 23, Alber teaches the invention discussed in claim 1. Alber specifically fails to teach the use of three level inverter technology. However, Alber notes that his power system may comprise controllers, hydrogen fuel cells, generators, engines, solar panels, and batteries (as noted in the responses to the previous claims). Power Electronics teaches that three level inverter technology offers high efficiency and reduced filtering effort as it specifically applies to solar panel applications. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Alber’s solar panel and electric motor controller system by using a three level inverter technology in order to offer a highly efficient system with reduced filtering efforts (as taught by Power Electronics Europe). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644